Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Yang et al US 2014/0039883 A1) generally discloses a collaborative music performance system.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
the first individual performance data being received from one or more first terminals and being in an identical time slot, the first terminals being the performer user terminals which have approved a synthetic mode, wherein the synthetic performance data are to be used to reproduce sound in which individual performance contents on the two or more performer user terminals are mixed; transmitting, from a synthetic performance data transmitter, the synthetic performance data to at least one appreciator user terminal connected via the network during the performance, wherein the transmitted synthetic performance data are to be reproduced at the appreciator user terminal during the performance; and transmitting second individual performance data among the individual performance data to the appreciator user terminal via the network during the performance, the second individual performance data being received from one or more second terminals and not being subject to synthesizing for generation of the synthetic performance data, the second terminals being the performer user terminals which have not approved the synthetic mode, wherein the second individual performance data are to be reproduced at the appreciator user terminal during the performance  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715